Citation Nr: 0714827	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The appellant had active duty (AD) in the U.S. Navy from 
December 1970 to December 1972.  He had periods of active 
duty for training (ADT or ACDUTRA) in the Naval Reserve from 
October 7, 1969, to December 31, 1969; from January 1, 1970, 
to March 31, 1970; and from July 1, 1973, to September 30, 
1973.  He also had periods of inactive duty training (IADT or 
INACDUTRA) in the Naval Reserve from April 1, 1970, to 
December 2, 1970; from January 1, 1973, to June 30, 1973; and 
from October 1, 1973, to October 6, 1973.

The Board issued a decision in May 2004, denying service 
connection for hypertension and other claimed disorders.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2005, the veteran's 
attorney, on his behalf, and the VA General Counsel filed a 
Joint Motion for Partial Remand, and indicated that the 
appellant was challenging only the denial of service 
connection for hypertension.  By August 2005 the Court issued 
an order granting the Joint Motion for Partial Remand, 
vacating that portion of the Board's decision which had 
denied service connection for hypertension, and dismissing 
the judicial appeal as to the other issues.

In December 2006, the Board remanded this matter to the RO 
via the Appeals Management Center, in Washington, DC., for 
further evidentiary development, pursuant to the Joint Motion 
for Remand and subsequent Court Order.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the appellant has 
hypertension related to active military service.

2.  The objective and competent medical evidence of record 
demonstrates that hypertension pre-existed the veteran's 
period of active duty, from December 1970 to December 1972, 
and did not increase in severity therein.

3.  Hypertension is not shown to have had its onset during a 
period of AD or ADT documented by the service department.

4.  Hypertension had its onset during a period of IADT; 
however, hypertension is a disease, not an injury.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by a 
period of active military service, nor may it be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1113, 1137, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  Hypertension is not a condition for which service 
connection may be granted based upon a period of inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

By letters dated October 2002 and December 2006, the RO 
informed the veteran of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The Board finds 
that the contents of those letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
In addition, a February 2007 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Finally, the Board notes that the RO provided notice to the 
veteran as to how disability ratings and effective dates are 
assigned, as required by the Dingess decision, supra, in the 
February 2007 SSOC.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

II. Factual Background

The service medical records (SMRs) show that, when examined 
for enlistment into the U.S. Naval Reserve in September 1969, 
the veteran's heart and vascular system were normal, his 
sitting blood pressure was 136/78, and he was found qualified 
for enlistment.  A June 1970 annual medical examination 
report for the U.S. Naval Reserve indicates that the 
veteran's heart and vascular system were again normal; his 
sitting blood pressure was 156/72, and a reading of 150/90 
was also reported.  That examination report noted that Dr. H, 
in St. Albans, had treated the veteran, and the diagnosis was 
essential hypertension.  According to a November 1970 
clinical entry, the appellant was seen by W.D.H., M.D., in 
St. Albans, Vermont, for essential hypertension.  Blood 
pressure readings by Dr. H, taken fifteen minutes apart, were 
146/90 and 144/90.  The appellant reported he added a lot of 
salt to his diet.  Dr. H concluded that the appellant might 
have essential hypertension which could probably be 
controlled by salt restriction, and he was advised to 
restrict the salt in his diet.

Thereafter, the veteran entered active duty in December 1970.  
When examined for "RAD" (release from active duty) in 
November 1972, his heart and vascular system were reported as 
normal and his sitting blood pressure was 128/84.

On a report of medical history completed in January 1973, 
when the appellate-entered the Naval Reserve, he denied have 
chest pain or pressure, and checked a box indicating that he 
did not know whether he had experienced palpitation or 
pounding heart and heart trouble.  The examiner noted that 
the appellant had no history of heart trouble though symptoms 
were referable to the "c.v.s." (cardiovascular system?).  It 
was also noted that the appellant indicated high blood 
pressure had been noted on his previous Navy physical 
examinations.  According to a January 1973 replacement 
examination report, the veteran's heart and vascular system 
were again normal, his sitting blood pressure was 130/84, and 
he was found qualified for reserve service.  

According to a Record of Naval Reserve Service, the appellant 
earned points toward retirement for serving on active duty 
for training during the periods from October 7, 1969, to 
December 31, 1969, and from January 1 to March 31, 1970.  He 
participated in drills and completed courses during the 
period from April 1, 1970, to December 31, 1970.  He entered 
active duty on December 3, 1970, and served until December 
1972.  (The veteran's Report of Transfer or Discharge (DD 
Form 214) indicates that he served on active duty from 
December 2, 1970, to December 2, 1972.)  The Record of Naval 
Reserve Service further reflects that from January 1 to June 
30, 1973, and from October 1 to October 6, 1973, the 
appellant participated in drills.  During the period from 
July 1 to September 30, 1973, he earned points for serving on 
ADT.

Post-service, private medical records, dated from 1988 to 
2001, are associated with the claims file.  According to 
treatment records from Dr. E, when he was seen in August 
1988, the veteran's blood pressure was 140/90 and, in 
December 1989, it was 150/100.  When seen in early 1992, his 
blood pressure was 140/90.

Private hospital records dated in October 1992 indicate that 
the appellant was hospitalized the previous month with an 
episode of prolonged central chest pain, described as 
atypical angina.  A physical examination was within normal 
limits, and the veteran's blood pressure was 145/90.  

In September 1993, the appellant was seen in the hospital 
emergency room for treatment of a right ankle/foot injury.  
At that time his blood pressure was 146/87. 

When he was seen by Dr. E in November 1993, the veteran's 
blood pressure was 130/80, and hypertension was noted.  In 
October 1994, his blood pressure reading was 150/100.  In 
January and June 1997, blood pressure was 130/80.  In 
December 2000, it was noted that the appellant had 
hypertension and had run out of medication, and his blood 
pressure readings at that time were 190/100 and 180/100.  In 
July 2001, his blood pressure was 166/90, and hypertension 
was noted.

On VA examination in December 2002, it was noted that the 
appellant had well-established hypertension, which he dated 
to 1970.  He reported that he was in the U.S. Naval Reserve 
from December 1969 to December 1970, then entered active 
duty, and was released in 1972.  It was noted that there had 
been several blood pressure readings in service that were at 
hypertensive levels, and that in June 1970 his blood pressure 
was 150/90 when the examining physician gave him a diagnosis 
of "essential hypertension".  The November 1970 blood 
pressure readings of 146/90 and 144/90 were also noted.  It 
was noted that there were no records of blood pressure 
readings while the appellant was on active duty between 
December 1970 and 1972.  It was further noted that, shortly 
after leaving service in 1973, the appellant had started 
taking medications for high blood pressure, and had been told 
of high blood pressure intermittently ever since.  With 
further regard to the veteran's history, the examiner noted 
that, in 1992, he was hospitalized for acute chest pain and 
had equivocal EKG (electrocardiogram) changes.  A stress test 
was positive for EKG changes but a subsequent thallium stress 
test did not reveal any perfusion abnormalities.  The 
appellant had been on intermittent therapy for hypertension 
since that time.  He was first seen at the VA hospital in 
White River Junction in August 2002, when his blood pressure 
was 200/108, and he currently took prescribed medications.  
He denied chest pain, shortness of breath, palpitations, 
presyncope, or syncope.  Blood pressure was 140/85, and 
examination of the heart reflected no gallop or murmur.  The 
1992 EKG was noted to be normal.  The clinical assessment was 
that the appellant was clearly not disabled by cardiovascular 
disease, although he had an obvious diagnosis of severe long-
standing hypertension which, in the VA examiner's opinion, 
dated to when the appellant was in service, as he had 
elevated blood pressures in the Reserve in 1970 prior to 
entering active duty.

A July 2003 VA Decision Review Officer (DRO) Conference 
Report indicates that the appellant elected to have an 
informal conference with the DRO hearing officer rather than 
testify at a personal hearing.  According to the conference 
report, the appellant said he was first told he had 
hypertension while in service.  Shortly after his discharge, 
he saw a private physician in St. Albans who prescribed high 
blood pressure medication, and the appellant indicated that 
he would try to obtain those medical records.  The appellant 
said he had injured his right leg aboard ship when he jumped 
onto an elevator.  He said he did not see a medical corpsman 
or seek treatment for the leg, so there was no record of that 
condition.

As noted in the Introduction, above, in December 2006 the 
Board remanded this matter for further evidentiary 
development.

On VA examination in January 2007, the diagnosis was 
essential hypertension.  The examiner indicated that the 
"[d]iagnostic criteria of the US Preventive Services Task 
Force (USPSTF) for diagnosis of hypertension of 2 separate 
readings on 2 separate occasions of systolic blood pressure 
equal or greater than 140 or diastolic blood pressure equal 
or greater than 90 were met during [the] veteran's 4/1/70 - 
12/2/70 period of INACDUTRA as documented in SMRs of 6/22/70 
(156/72 & 156/90) & 11/2/70 (146/90 & 144/90)."  The 
examiner noted that a normal blood pressure reading of 136/78 
was noted on the enlistment physical examination of September 
22, 1969, preceding his period of ADT from October 7, 1969, 
to December 31, 1969. 

In addition, the examiner noted a quotation in the SMRs of 
November 2, 1970, wherein the physician had concluded that 
the appellant "may have mild essential hypertension which 
can probably be controlled by salt restriction.  He was 
advised to restrict the salt in his diet."  The VA examiner 
opined that this language implied a new diagnosis, and that, 
therefore, it is as likely as not that the veteran's 
hypertension had its onset during his period of INACDUTRA 
from April 1, 1970, to December 2, 1970.  The examiner 
further opined that it is "less likely than not that the 
veteran's hypertension progressed beyond the natural 
progression" during the period of AD from December 1970 to 
December 1972, basing that conclusion upon the normal blood 
pressure readings on November 14, 1972 (128/84) and January 
20, 1973 (130/84). 


III.  Analysis

A.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a appellant served 
ninety days or more of active military service, and a chronic 
disease (including hypertension) becomes manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

As noted above, service-connected disability compensation is 
payable for disability which arose from active military, 
naval, or air service.  Under the law, active naval service 
includes (1) active duty, (2) any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and (3) any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a).  In other words, service 
connection is available for injuries and/or diseases incurred 
during AD or ADT, but (except for the exceptions listed in 
this paragraph) only for injuries, and not diseases, 
sustained on IADT.  Brooks v. Brown, 5 Vet. App. 484 (1994).  

In this case, the veteran had AD, ADT, and IADT with the 
Navy.  ADT is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IADT is generally 
duty (other than full-time duty) prescribed for Reserves or 
duty performed by a member of the National Guard of any state 
(other than full-time duty).  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Annual training is an example of ADT, while 
weekend drills are IADT.  Presumptive periods do not apply to 
ADT or IADT.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).

Only service department records can establish if and when a 
person was serving on AD, ADT, or IADT.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  Service department records are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. § 3.203 (limiting the type of 
evidence accepted to verify service dates).

Therefore, to establish status as a veteran entitled to VA 
disability compensation under the law based upon active duty 
for training, a claimant must establish that he is disabled 
due to injury or disease incurred in or aggravated during the 
line of duty during that ADT period.  38 U.S.C.A. §§ 101(2), 
(24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995).  If not, then the claimant does not 
qualify for any presumption of soundness or aggravation as to 
that period of service.  Paulson, supra.  Similarly, the 
claimant is not entitled to the benefit of the legal 
presumptions pertaining to service connection for certain 
disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  Further, the fact that a claimant may have 
established status as a veteran for purposes of other periods 
of service (in this case, the veteran's prior period of 
active duty from December 1970 to December 1972) does not 
obviate the need to establish such status for purposes of the 
period of active duty for training where, as here, the claim 
for benefits is premised on that period of ADT.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  The Court 
has interpreted the provisions of 38 U.S.C.A. § 101(24) as 
meaning that ADT will not be considered "active military, 
naval or air service" unless the claimant has previously 
established service connection for a disability incurred in 
such service.  Id.; Paulson, supra, Biggins, supra.

Thus, with respect to the appellant's U. S. Naval Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process during IADT.  See, e.g., Brooks v. 
Brown, supra.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  

Aggravation of a pre-existing condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 38 
C.F.R. § 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

A lack of aggravation is established where there was no 
increase in disability during service, or any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 U.S.C.A. § 1153.  However, if the 
section 1111 presumption is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, supra; Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  
The Court of Appeals for Veterans Claims has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

B.  Discussion

The appellant claims that his hypertension had an onset 
during his active military service.  The record reflects that 
the appellant currently has hypertension.  

The U.S. Naval Reserve examinations, which the appellant 
cites as evidence that his hypertension was first documented 
during service, were not performed during any periods 
documented by the service department as periods of active 
duty or active duty for training.  The June 1970 examination 
that diagnosed essential hypertension was performed on the 
22nd of the month, and during the period from April 1 to June 
30, 1970, the appellant is not shown to have earned any ADT 
points.  Similarly, the November 1970 clinical entry 
diagnosed hypertension.  The Record of Naval Reserve Service 
indicates that from October 7 to December 31, 1970, the 
appellant earned no ADT points, but earned 29 points for 
performing active duty, which he entered on December 3, 1970.  
When examined for discharge from AD, in November 1972, the 
veteran's blood pressure was 128/84, and there was no report 
of hypertension or high blood pressure.  The January 1973 
examination (at which time the appellant's sitting blood 
pressure was 130/84) was performed when the appellant re-
entered the U.S. Naval Reserves; the Record of Naval Reserve 
Service indicates that during the period from January 1 to 
October 6, 1973, the appellant earned points for serving on 
ADT only during the period from July 1 to September 30, 1973.

Thus, the service medical records (which encompass the 
appellant's period of AD service as well as his service in 
the Naval Reserve during periods of ADT and IADT) show that 
the first indication that he had hypertension was in June 
1970 (during a period of IADT).  Moreover, SMRs for the 
appellant's period of AD from December 1970 to December 1972 
show no report or finding of hypertension, and hypertension 
was not shown within the first post-service year.  In 
addition, service records subsequent to December 1972 do not 
show a finding or diagnosis of hypertension, and hypertension 
was not noted again until the 1980's.  

While the veteran appears to assert that he was on ADT 
throughout the period from 1969 to 1970, this assertion 
cannot be reconciled with the dates of ADT training points 
earned on the Record of Naval Reserve Service from the 
service department.  As noted, the Court has held that the 
essential facts concerning a claimant's military service, 
including those pertaining to active duty, active duty for 
training, or inactive duty training, can be established only 
by official service department records.  Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro, supra.  There is no reason 
to question the information provided by the service 
department regarding the dates and characterizations of the 
veteran's service.  If the appellant disagrees with the 
information contained in service department records, his 
remedy, if any, must be pursued with the Naval Board for 
Correction of Military Records.

The opinions provided in the December 2002 VA examination do 
not support a grant of service connection for hypertension.  
Rather, in finding that hypertension was incurred in 
"service" (which was used generically in the VA examiner's 
report, without any specificity as to whether this service 
encompassed AD, ADT, or IADT), the examiner accepted at face 
value the veteran's report that he had been on ADT for a one-
year period from 1969 to 1970.  That, however, is not a 
correct statement of the veteran's duty status during that 
period, and the medical provider is not competent, nor does 
he have the legal authority, to establish dates of recognized 
service.  Therefore, the examiner's statement has no 
probative value as evidence to support the veteran's claim.  
It is well established that the weight of a medical opinion 
is diminished when the opinion is based upon an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board concludes that the service medical records show 
that the notations on the veteran's Naval Reserve 
examinations in the 1970's were the initial manifestations of 
hypertension.  However, the fact that those examinations were 
not performed during a recognized period of AD or ADT would 
render the reports useless as evidence of incurrence in 
service for the purpose of satisfying the requirement that 
the claimed disease be incurred in active naval service.  
38 U.S.C.A. §§ 101 (24), 1110; 38 C.F.R. §§ 3.6(a), 3.303.  
Rather, since the veteran's hypertension had an onset during 
a period of IADT in 1970, this evidence does not support a 
finding that his hypertension was incurred during a period of 
active service.  Likewise, on VA examination in December 
2002, the examiner acknowledged that the veteran's 
hypertension "dates back to when he was in the service, 
since he had elevated blood pressures while in the Reserves 
in 1970, prior to the time he entered active duty".  
Moreover, on the VA examination report of January 2007, the 
examiner indicated that the diagnostic criteria for 
hypertension were met during the veteran's April 1, 1970, to 
December 2, 1970, period of IADT, as documented by SMRs dated 
in June and November 1970.  

Since the service examinations (in June 1970 and November 
1970) were shown to have been conducted during a period of 
IADT, the Board reiterates that for service connection 
purposes the law makes a clear distinction between ADT and 
IADT.  An individual on IADT is entitled to disability 
compensation only for residuals of injury suffered, and not 
for a disease contracted therein.  See Brooks v. Brown, supra 
at 485; 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  As the 
veteran's hypertension is in the nature of a disease rather 
than an injury, there is no basis upon which to grant service 
connection for this condition in association with a period of 
IADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Thus, having established that the veteran's hypertension had 
an onset in June 1970 during a period of IADT, and service 
connection is therefore not warranted, the next issue is 
whether the veteran's hypertension pre-existed a period of 
active service and, if so, whether his hypertension was 
aggravated therein.  

As indicated above, if a claimant does not qualify as a 
veteran of active service with respect to a particular claim, 
the claimant is not entitled to the presumptions of soundness 
or aggravation as to that claim.  Paulson, supra, at 471.  
Further, the fact that a claimant has established status as 
an active duty veteran for purposes of other periods of 
service (in this case, his prior period of AD from December 
1970 to December 1972) does not obviate the need to establish 
that the claimant has also achieved such status for purposes 
of a period of IADT (as is the case here), where the claim 
for benefits is premised on that period of IADT.  See 
Mercado-Martinez, supra at 419.  

In this regard we note that, while the appellant achieved the 
status of "veteran" by virtue of his period of active duty 
from December 1970 to December 1972, that is his only period 
of active service.  For his periods of ADT, he has not 
established that he was disabled from an injury or disease 
incurred in or aggravated in the line of duty during any such 
period.  Likewise, for his periods of IADT, the appellant has 
not established that he was disabled resulting from an injury 
incurred in or aggravated in the line of duty during any such 
period.  As noted above, the presumption of soundness does 
not apply to any periods of ADT or IADT, by virtue of the 
fact that the appellant has not previously established active 
service status for any of the Reserves periods in question.  
Paulson, supra; Biggins, supra, Mercado-Martinez, supra.

Since the only period of service for which the appellant 
would potentially be able to receive compensation benefits on 
the present record is his period of AD, the Board will 
examine that period with respect to his claim for service 
connection for hypertension.  In that regard, the Board notes 
that the SMRs for his period of active service from December 
1970 to December 1972 do not appear to include an entrance 
examination.  See Bagby v. Derwinski, 1 Vet. Appellant. 225 
(1991).  There is no record of the appellant having undergone 
any type of entrance examination prior to his period of 
active duty service from December 1970 to December 1972, thus 
there were no "defects, infirmities, or disorders noted at 
entrance into service".  Also, there are no other documents 
or treatment records during that period of active service 
which may be interpreted as an entrance examination.  
Therefore, it cannot be said that pre-existing hypertension 
was noted upon entry into service.  However, simply because 
there is no report of an entrance examination does not 
preclude a finding that a disease existed prior to service.  

First, the Board notes that because there is no entrance 
examination, the appellant is initially entitled to the 
presumption of soundness with regard to hypertension.  The 
question now becomes whether the presumption of soundness has 
been rebutted in this case.  In that regard, the Board notes 
that there is clear and unmistakable evidence which 
demonstrates that the veteran's hypertension existed prior to 
his period of active duty service from December 1970 to 
December 1972.  Records from his Naval Reserve service in 
June 1970 and November 1970 show that essential hypertension 
was diagnosed.  (On a side note, neither the appellant nor 
his representative has disputed the fact that hypertension 
was first noted in the 1970's.)  Thus, the Board concludes 
that this evidence rises to the level of clear and 
unmistakable evidence that the appellant's hypertension pre-
existed his period of active duty service from December 1970 
to December 1972.

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in the severity of hypertension during that period 
of active service.  In the present case, the Board concludes 
that the evidence in this regard is clear and unmistakable.  
During the veteran's documented period of active naval 
service, from December 1970 to December 1972, his service 
medical records are entirely negative for any report of high 
blood pressure.  When he was examined for discharge in 
November 1972, his blood pressure reading was 128/84.  
Moreover, although when examined in January 1973 he gave a 
history of having high blood pressure, his blood pressure 
reading at that time was only 130/84, and there was no report 
of hypertension or high blood pressure. 

In fact, the first post-service medical evidence of high 
blood pressure is from August 1988, nearly 16 years after the 
veteran's separation from AD.  Thus, after weighing the 
above-cited evidence, the Board concludes that the evidence 
supports a finding that the veteran's hypertension did not 
increase in severity during his period of active duty 
service.  Therefore, any applicable presumption of soundness 
at entry into active military service is rebutted, under both 
the old and new versions of 38 C.F.R. § 3.304(b).  Under this 
analysis, since the presumption of soundness has been 
rebutted, the Board concludes that the veteran's hypertension 
pre-existed his period of active service from December 1970 
to December 1972.  

With further regard to whether the veteran's pre-existing 
hypertension was aggravated during his period of active duty 
service, the Board notes that, on VA examination in January 
2007, the VA examiner opined that it was "less likely than 
not" that the veteran's hypertension "progressed beyond the 
natural progression" during the period of AD from December 
1970 to December 1972, based upon the normal blood pressure 
readings in November 1972 and in January 1973.  Thus, 
assuming that the veteran's hypertension did exist prior to 
his entry into active duty service, there is simply no 
medical evidence to demonstrate that the pre-existing 
hypertension underwent an increase in severity during that 
period.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see 
also Falzone v. Brown, 8 Vet. App. at 402.

Accordingly, the objective medical evidence of record 
preponderates against a finding that hypertension was 
incurred in or aggravated by active military service.  The 
Board is sympathetic to the fact that the veteran's 
hypertension has continued to cause problems for him, but 
there is not sufficient competent medical evidence of record 
which shows that his hypertension had its onset during a 
period of active service or that it was aggravated, beyond 
the normal progression, during his AD.  In addition, the 
Board has respectfully considered the veteran's own 
assertions that his hypertension is related to active 
service; however, he is a layperson, and as such has no 
professional competence to give a medical opinion as to the 
diagnosis, etiology, or cause of a disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

In view of the foregoing analysis, the Board finds that the 
VA examinations in 2002 and 2007 are the only medical 
evidence of record addressing the issue of whether the 
veteran's hypertension was incurred or aggravated during 
active service.  Since there is no other medical evidence 
addressing this issue, and the appellant has not provided 
medical evidence of incurrence or aggravation during service, 
the Board finds that the preponderance of the evidence is 
against his claim.  In reaching this decision, the Board has 
considered the doctrine of giving the benefit of the doubt to 
the appellant under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102, but the evidence is not in approximate balance so as 
to warrant its application.


ORDER

Service connection for hypertension is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


